Citation Nr: 1545456	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-31 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1972.
This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an October 2015 Informal Hearing Presentation, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for a left knee disability; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.
 
The issue of entitlement to service connection for a left knee disability, was developed for appellate consideration.  In an October 2015 Informal Hearing Presentation, the Veteran indicated that he wished to withdraw his appeal as to entitlement to service connection for a left knee disability; therefore, the issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on this claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for an entitlement to service connection for a left knee disability, is dismissed.


REMAND

As noted in the October 2015 Informal Hearing Presentation, the Veteran, through his representative, contends that are entitled to more than the currently assigned noncompensable rating.  There is currently no medical evidence of record noting the current severity level of the Veteran's bilateral hearing loss.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completion of the above and any other development deemed necessary, readjudicate the claim for an initial compensable rating for bilateral hearing loss.  If the claim remains denied, issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


